UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 9, 2015 EMRISE CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-10346 77-0226211 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) c/o Lucosky Brookman LLP 101 Wood Avenue South, 5th Floor Woodbridge, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: xxx (919) 806-4722 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 9, 2015, the Company issued a press release announcing that it has revised the previously announced record date for its initial liquidating distribution in the amount of $0.75 per share of common stock from July 1, 2015 to July 7, 2015. The effective date for payment of the distribution on December 1, 2015 remains unchanged.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release dated December 9, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMRISE CORPORATION Dated: December 9, 2015 By: /s/ Frank P. Russomanno Name: Frank P. Russomanno Title: Executive Director Exhibit Index Exhibit No. Description Press Release dated December 9, 2015.
